Title: To Benjamin Franklin from Richard Price, 7 January 1782
From: Price, Richard
To: Franklin, Benjamin



Dear Sir
Newington-Green Jany 7th: 1782
The Bearer of this is the Son of a widow (Mrs Curtauld) who belongs to my congregation at Hackney. He is going over to Am—ca not intending to return; and any notice that you may be so good as to take of him will be well bestowed and gratefully received.
I rejoyce heartily in the Security which an object which has been long a favourite one with me, Seems lately to have received; but wishing ardently for the liberty, happiness and independence of both countries, and indeed of every country under heaven, I lament that lust of power and tenaciousness of dominion which still influence the councils of this country, and Seem to threaten the continuance of a destructive and cruel war.
I heard with pleasure not long ago that you are well. May your usefulness be continued and as many year added to your life as are consistent with its happiness. Sir John Pringle is breaking fast, and not likely to live long— The Society of Whigs at the L——n Coff—— se continue the Same, and never meet without drinking your health— I can never forget the many happy hours wch: in better times we have Spent together. With all possible good wishes and the greatest regard and affection I am, my dear Friend, ever yours
R—— P.


If Dr B——— t is with you deliver my respects to him. I have heard with great concern of the death of Mr Turgott— Mr Lawrens was discharged last week, and yesterday went for Bath, his health having been much impaired by his confinemt and Sufferings.
In July last Hekingham Workhouse in Norfolk was fired and in danger of being destroy’d by lightening tho’ defended by eight pointed conductors each above half an inch in Diameter and continued without interruption to a drain— Mr Wilson triumphs in this fact and has carried it lately to his convert the King, and to the board of Ordnance; in consequence of which this board, apprehensive of danger to the magazine at Purfleet from the pointed conductors there, has again apply’d to the Royal Society for advice; and a Committee is just appointed by the Society to examine into the fact— The lightening did not appear to have enter’d at the points; but, avoiding them, struck into the building within a few yards of one of them.— A Similar event happen’d Some time ago at Purfleet.

These events have a tendency to discredit conductors; but Mr Wilson’s triumph Seems improper, because there is no reason for believing the Same or worse would not have happened had the conductors been blunt.

